MONTGOMERY, Judge.
Lawrence Bowling and Claude Bowling were jointly charged with grand larceny in Indictment No. 3533 by the wrongful taking of two auto wheels, tires, and tubes, the property of Drew Church. On a separate trial, Lawrence Bowling was tried first, convicted, and sentenced to three years’ confinement in the penitentiary. This is one of three appeals prosecuted and heard together, the others being from judgments rendered in Bowling v. Commonwealth, Indictment No. 3534, Ky., 286 S.W.2d 884, and Bowling v. Commonwealth, Indictment No. 3532, Ky., 286 S.W.2d 887.
On this appeal, appellant urges that his motion to quash the indictment for failure to comply with Criminal Code Section 120 should have been sustained and that the jury should have been instructed that Claude Bowling was an accomplice, as a matter of law. The second contention has been considered in the light of the proof in this case. Similar contentions were decided adversely to appellant in Bowling v. Commonwealth, Indictment No. 3534, Ky., 286 S.W.2d 884. For the reasons given therein, we find no merit in these contentions.
Appellant was tried on the indictment involved in this appeal two days after he had been tried and convicted under Indictment *890No. 3534. Seven members of the jury on the second trial served on the jury that tried the first case. Appellant used ten peremptory challenges. A timely motion to challenge the entire jury panel because of implied bias was made.
Criminal Code Section 210 defines when a challenge for an implied bias may be made. To sustain his position, appellant relies upon Gapoian v. Commonwealth, 302 Ky. 867, 196 S.W.2d 744, and Ellison v. Commonwealth, 304 Ky. 185, 200 S.W.2d 299. Neither of those cases is applicable here since both deal with trials of another person charged in the same indictment. Criminal Code, Section 210, subd. 4. In such cases, two persons are tried separately on the same set of facts. Necessarily, the jury would already have an opinion based on the set of facts previously heard.
Such is not the case here. This,, case is distinguishable from the two relied on, in that the facts heard by the jury on the trial under Indictment No; 3533 were different from the set of facts heard by the jury on the first trial under Indictment No. 3534. Claude Bowling had not been tried under either indictment. Had Claude Bowling been tried first under one of the indictments, and appellant had been tried later under the same indictment, the same facts would have been involved and the Code section and cases cited would have afforded authority to sustain a motion to challenge the panel for implied bias. Appellant was tried on two different sets of facts. Appellant’s motion was properly denied. Young v. Commonwealth, Ky., 286 S.W.2d 893.
The final ground urged for reversal is that the testimony of Claude Bowling, as an accomplice, was not sufficiently corroborated under Criminal Code, Section 241.
Claude Bowling testified that he and appellant started to Columbus, Ohio, on May 17, 1954, seeking employment. During May 17, 18, and 19, 1954, they visited various cities in Kentucky, Ohio, and West Virginia. They were traveling in appellant’s 1951 or 1952 Oldsmobile, which had a light colored body with a brown top. In going through the Fallsburg community in Lawrence County, they saw a 1954 Oldsmobile, with Ohio license, parked in a pasture near the highway. Between 11 and 12 o’clock on the night of May 18, 1954, they returned to the parked car and removed both rear wheels, together with tires and tubes. One wheel and tire were sold by appellant to an Air Force lieutenant; the other was placed on appellant’s car as the right rear wheel. The latter was identified at the trial by Claude Bowling. He also stated that he went with appellant to see Ernest Fannin in an effort to get Fannin to swear that appellant had bought the wheels from Virgil Davis.
Drew Church, owner of the stolen property, identified appellant as the “heavier” man and Claude Bowling as the “lighter” man who were looking at his car in passing on May 17, 1954. They were riding in a car of light color with “brownish” top. His testimony also corroborated that of Claude Bowling as to the location of the parked car, the time of the loss, and the description of the stolen property. He further pointed out appellant’s car on the streets of Louisa. The tire and wheel taken from the right rear wheel position on appellant’s car were identified by him in court.
M. E. Sparks, sheriff, said that appellant had a 1952 Oldsmobile with light body and brown top when arrested. The wheel and tire identified by Church were on appellant’s car at that time.
Ernest Fannin corroborated Claude Bowling as to the effort of appellant to secure him to testify.
The possession of the stolen wheel and tire by appellant was sufficient corroborative evidence to take the case to the jury. Black v. Commonwealth, 255 Ky. 618, 75 S.W.2d 33; Broughton v. Commonwealth, 303 Ky. 18, 196 S.W.2d 890; Carroll v. Commonwealth, 306 Ky. 175, 206 S.W.2d 818. There was ample evidence to corroborate the testimony of Claude Bowling, as an accomplice, and the court did not err in submitting the case to the jury.
Judgment affirmed.
*891STEWART, C. J., and CAMMACK and MILLIKEN JJ., dissent on the question of implied bias, as in Young v. Commonwealth, Ky., 286 S.W.2d 893.